DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This action is in response to the Amendment filed on 09/14/2021. 
Claims 1-14, 17, and 19-21 are currently pending and are under consideration. 
Response to Arguments
Applicant’s arguments, see page 10, filed 09/14/2021, with respect to the rejection of claim 6 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claim 6 under 35 U.S.C. 112(b) has been withdrawn. However, the amendments have raised new issues under 35 U.S.C. 112(b), which have been addressed in the office action below. 
Applicant’s arguments, see pages 11-12, filed 09/14/2021, with respect to the rejection of claims 1-6, 8, 10-11, and 17-21 under 35 U.S.C. 102(a)(1) and claims 7, 9, and 12-16 under 35 U.S.C. 103 have been fully considered and are persuasive. Independent claims 1, 19, 20, and 21 have been amended to include “acquire information related to cooperation between the first person and one or more second persons; compare the first feature data to reference data related to at least one reference person or reference device, the reference data being generated form observation of the operating room and being updated to include information related to cooperation between the first person and the one or more second persons in the operation room; and output first warning information on condition that the first feature data indicates that the first person cooperates with the one or more second persons differently from the reference data based on the first person and the at least one of the one or more second persons who cooperate with each are switched, a difference in a duration of cooperation between the first person and the one or more second persons is different than a reference duration, or2Application No. 16/631,851Reply to Office Action of June 14, 2021  of claims 1-6, 8, 10-11, and 17-21 under 35 U.S.C. 102(a)(1) and claims 7, 9, and 12-16 under 35 U.S.C. 103  has been withdrawn. 
Claim Objections
Claims 1, 2, 12-14, and 19-21 are objected to because of the following informalities:  
Claim 1, line 13, “generated form observation” should read “generated from observation”.
Claim 2, line 2, “to output of” should read “to output”.
Claim 12, line 2, “on condition that second” should read “on condition that when second”; and line 4, “reference data based on” should read “reference data is updated based on”. 
Claim 13, line 2, “on condition that” should read “on condition that when”; line 5, “reference data to include” should read “reference data is updated to include”. 
Claim 14, line 2 “output of fourth” should read “output fourth”. 
Claim 19, line 10, “generated form observation” should read “generated from observation”.
Claim 20, line 11, “generated form observation” should read “generated from observation”.
Claim 21, line 18, “generated form observation” should read “generated from observation”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14, 17, and 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 19, 20, and 21 recite “the first person and the at least one of the one or more second persons who cooperate with each are switched”. It is unclear what is meant by the first and at least one of the second persons are switched. It is unclear what is meant by “switched” in this context – are the locations of the two persons switched? Is the function that is performed by the persons switched? Paragraph [0131] of the instant specification mentions “Further, in a case in which at least one of a plurality of persons who cooperate differs between the dictionary data and the feature data extracted by the feature data extracting unit 112 or in a case in which one of a plurality of persons who cooperate is switched, there is a possibility that the surgery is not performed normally.” No further explanation has been provided in the specification as to what “switched” as used in the claims means. 
Claims 2-18 are rejected based on their dependency on claim 1. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 17, and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 19, 20, and 21, it is unclear what is meant by “the first person and the at least one of the one or more second persons who cooperate with each are switched”. The recitation raises questions such as is the position of the first and second person switched or are the first and the at least one second persons switched to be different persons or is the function that is performed by the first and the at least second person performed switched? Applicant’s specifications (please see paragraph [0131] of the originally filed specifications) does not provide any guidance regarding what is meant by when they are switched.  
Claim 8 recites the limitation "the first person" and “the first device” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-7, 9-14, and 17 are rejected based on their dependency on claim 1. 
While there are no prior art rejections for the claims, they are not indicated as allowable due to the rejections under 35 U.S.C. 112(a) and (b) as explained above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083. The examiner can normally be reached M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SHREYA ANJARIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792